otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
	This action is in response to the application filed on 10/16/2019.
	Claims 12-15 have been cancelled. Claims 1-11 and 16-20 have been examined.

Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PALANISAMY et al. (US 2016/0100362). 
As of claims 1 and 5, PALANISAMY discloses a method and a mobility management entity (MME) in a wireless communication system ([0036] a core network (CN), including a mobility management entity (MME)), the MME comprising: a transceiver; and at least one processor functionally connected to the transceiver wherein the at least one processor is configured to determine a timer value used when a terminal supporting a power saving mode (PSM) transitions from a PSM state to an idle mode state (para [0085] [0086] the SCS influence the selection of the "Active Timer"(=timer for PSM transmission to idle mode) and "Periodic TAU timer" values that the MME sends to the UE which corresponds to MME determine a timer value and para [0140] discloses MME is capable of notifying the SCS/AS when a UE moves from a CONNECTED to IDLE state and allows the SCS/AS to suggest to the MME whether to advance PSM transitions it implies that MME determine a timer value for PSM transitions); and 
control the transceiver to transmit a message comprising information on the determined timer value to the terminal (para [0036] discloses the SCS influence the decision of the "Active Timer" and "Periodic TAU timer" values which the MME sends to the UE in order for the UE's active time to be aligned with MT data which corresponds to control the transceiver to transmit information on the determined timer value to the terminal); and the timer value is determined based on one of an expected time point at which mobile terminated (MT) data to the terminal is generated and a target number of receptions of mobile terminated data preset in the MME (para [0087] discloses the SCS send a "Periodicity of MT data" value to the MME (= mobile terminated data preset in the MME), this data be used by the MME to calculate values of the Active timer and align UE IDLE mode with MT data which corresponds to timer value is determined based upon a target number of receptions of mobile terminated data preset in the MME).

As of claim 9, PALANISAMY discloses a terminal supporting a power saving mode (PSM) in a wireless communication system, the terminal comprising: a transceiver; and at least one processor functionally connected to the transceiver (see para [0071] & [FIG. 4C]),
wherein the at least one processor is configured to control the transceiver to receive information on a timer value used when the terminal transitions from a PSM state to the idle mode state (para [0036] discloses the SCS influence the decision of the "Active Timer" and "Periodic TAU timer" values which the UE receives from the  MME in order for the UE's active time to be aligned with MT data which corresponds to control the transceiver to receive a timer value)  and para [0085] [0086] discloses the SCS influence the selection of the "Active Timer"(=timer for PSM transmission to idle mode) and "Periodic TAU timer" values that UE receive form the MME) and transition from the PSM state to the idle mode state, based on the timer value ( para [0140] discloses MME is capable of notifying the SCS/AS when a UE moves from a CONNECTED to IDLE state and allows the SCS/AS to suggest to the MME whether to advance PSM transitions which corresponds to transition from the PSM state to the idle mode state), and
 the timer value is determined based on one of an expected time point at which mobile terminated (MT) data to the terminal is generated and a target number of receptions of mobile terminated data preset in the MME (para [0087] discloses the SCS send a "Periodicity of MT data" value to the MME (= mobile 

Allowable Subject Matter
Claims 2-4, 6-8, 10-11, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471